Title: To Thomas Jefferson from William Harris Crawford, 16 April 1821
From: Crawford, William Harris
To: Jefferson, Thomas


My dear sir
Washington
16. Apl 1821
Your letter of the 8th inst. was received by due course of mail. As the appropriation for satisfying the states for advances made by them during the late war, is subject to the controul of the war department, Immediately placed your letter in the hands of Mr Calhoun, with a request that he would enable me to furnish the information you requested.From the View presented in the inclosed note, from him, which was recd this morning, it appears that the amount to which the state of Virginia, will be entitled to receive cannot at this time be ascertained.As it is probable that the delay which has occurred in presenting the accounts and vouchers of the state, has been the result of the information communicated to him by Mr Hagner, I have addressed to him a note this morning, stating the prospects of immediately presenting the accounts and vouchers with which he has been charged. Perhaps he will be prompted to greater exertion, if The interest, which you take in the matter should be made known to him.It will afford me great pleasure to be useful upon this occasion, to the cause of education, in which you so properly, & meritoriously devote your time and attention.Accept my dear Sir my best wishes for the continuance of your health, and for the Success of the undertaking in which you are engaged, & believe me to beYour most obt sertWm H Crawford